            Case 1:20-cv-08042-PKC Document 9 Filed 03/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LINDA FAIRSTEIN,

       Plaintiff,

v.                                                   Case No.: 2:20-cv-180-FtM-60MRM

NETFLIX, INC., AVA DUVERNAY and
ATTICA LOCKE,

       Defendants.
                                             /

                                            ORDER

       Pending before the Court is the Motion to Admit Counsel Pro Hac Vice, filed on March

18, 2020. (Doc. 5). Kara Gorycki requests that she be permitted to appear specially for Plaintiff,

Linda Fairstein. The Court will allow Kara Gorycki to appear specially.

       Therefore, the Court ORDERS the following:

       1)      The Motion to Admit Counsel Pro Hac Vice (Doc. 5) is hereby GRANTED.

       2)      The Clerk is directed to add Kara Gorycki to the service list.

       3)      Unless already completed, within fourteen (14) days from the date of this Order,

Kara Gorycki must send the required fee to the Clerk’s Office.

       4)      Unless already completed, within fourteen (14) days from the date of this Order,

Kara Gorycki must complete and submit the E-Filer Registration Form for CM/ECF. Failure to

register may cause the Court to revoke permission to appear specially.
          Case 1:20-cv-08042-PKC Document 9 Filed 03/21/20 Page 2 of 2




       DONE AND ORDERED in Fort Myers, Florida on March 21, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        2
